                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MONICA NICULCEA,                            :   CIVIL ACTION NO. 1:17-CV-2096
                                            :
                    Plaintiff               :   (Chief Judge Conner)
                                            :
             v.                             :
                                            :
STONE RIDGE TOWNE CENTER,                   :
                                            :
                    Defendant               :

                                        ORDER

      AND NOW, this 25th day of March, 2019, upon consideration of the report

(Doc. 26) of Magistrate Judge Karoline Mehalchick, recommending that the court

grant in part and deny in part the motion (Doc. 12) of defendant Stone Ridge Towne

Center (“Stone Ridge”) seeking to dismiss the complaint (Doc. 1) of plaintiff Monica

Niculcea (“Niculcea”), wherein Judge Mehalchick recommends that the court deny

Stone Ridge’s motion to the extent Stone Ridge posits that Niculcea’s civil rights

claims are untimely and unexhausted, but grant the motion to the extent Stone

Ridge contends that Niculcea fails to state a claim for which relief may be granted

and fails to explain the request for a class action indicated on her civil cover sheet,

and wherein Judge Mehalchick further recommends that the court grant Niculcea

an opportunity to amend her complaint, (see Doc. 26 at 4-11), and it appearing that

Niculcea has not objected to the report, see FED. R. CIV. P. 72(b)(2), and the court

noting that failure to timely object to a magistrate judge’s conclusions “may result

in forfeiture of de novo review at the district court level,” Nara v. Frank, 488 F.3d

187, 194 (3d Cir. 2007) (citing Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir.
1987)), but that, as a matter of good practice, a district court should afford

“reasoned consideration” to the uncontested portions of the report, E.E.O.C. v. City

of Long Branch, 866 F.3d 93, 100 (3d Cir. 2017) (quoting Henderson, 812 F.2d at 879),

in order to “satisfy itself that there is no clear error on the face of the record,” FED.

R. CIV. P. 72(b), advisory committee notes, and, following independent review of the

record, the court being in agreement with Judge Mehalchick’s recommendation,

and concluding that there is no clear error on the face of the record, it is hereby

ORDERED that:

      1.     The report (Doc. 26) of Magistrate Judge Mehalchick is ADOPTED.

      2.     Stone Ridge’s motion (Doc. 12) is DENIED to the extent it seeks
             dismissal on timeliness or administrative exhaustion grounds but
             GRANTED to the extent it seeks dismissal for failure to state a claim
             for which relief may be granted and to the extent it requests a class
             action without explanation.

      3.     Niculcea’s complaint (Doc. 1) is DISMISSED without prejudice.

      4.     Niculcea is granted leave to amend her pleading within 30 days of the
             date of this order.

      5.     Any amended pleading filed pursuant to paragraph 4 shall be filed to
             the same docket number as the instant action, shall be entitled “First
             Amended Complaint,” and shall be complete in all respects. It shall
             be a new pleading which stands by itself as an adequate complaint
             under the Federal Rules of Civil Procedure, without reference to the
             complaint (Doc. 1) hereinabove dismissed.

      6.     This matter is REMANDED to Magistrate Judge Mehalchick for
             further proceedings.


                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner, Chief Judge
                                         United States District Court
                                         Middle District of Pennsylvania
